147 F.3d 1333
11 Fla. L. Weekly Fed. C 1646
Clarence E. HILL, of himself as an individual and on behalfof himself and all others similarly situated,Plaintiff-Appellee,v.Robert A. BUTTERWORTH, Attorney General for the State ofFlorida and Harry K. Singletary, Secretary,Florida Department of Corrections.Defendants-Appellants.
No. 97-2192.
United States Court of Appeals,Eleventh Circuit.
July 30, 1998.

Richard B. Martell, Chief, Carolyn M. Snurkowski, Capital Appeals, Tallahassee, FL, for Defendants-Appellants.
Martin James McClain, Stephen M. Kissinger, Gregory C. Smith, Collateral Representatives, Tallahassee, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Florida (No. 4:96-CV-288-MMP);  Maurice M. Paul, Judge.
Before HATCHETT, Chief Judge, and FAY and FARRIS*, Senior Circuit Judges.Petition for Rehearing.
HATCHETT, Chief Judge:
In light of Calderon v. Ashmus, --- U.S. ----, 118 S.Ct. 1694, 140 L.Ed.2d 970 (1998), we grant Florida's petition for rehearing, vacate our previous opinion, Hill v. Butterworth, 133 F.3d 783 (11th Cir.1997), reverse the judgment of the district court, and remand the case with instructions to dissolve the injunction and dismiss the complaint for want of a justiciable case or controversy.  See Hill, 133 F.3d at 785 n. 7 (Florida raised this issue on appeal).**
REVERSED and REMANDED.



*
 Honorable Jerome Farris, Senior U.S. Circuit Judge for the Ninth Circuit, sitting by designation


**
 Florida's motion to stay is denied as moot